DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 Species II and Group 2 Species IV in the reply filed on 4/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tail sitter aircraft with a tailboom assembly with at least four rotatably mounted tail arms each arm having a control surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  The claim contains the phrase “each propulsion system further comprises a rotor assembly”, but it appears that “the distributed propulsion system comprises a rotor assembly” would be more appropriate.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide antecedent basis for a tail sitter aircraft as claimed wherein there are four tail arms, each one having control surfaces.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-4, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a2) as being anticipated by Engbersen et al. (hereinafter Engbersen, US Publication Number 20170166306).
Regarding claim 1, Engbersen discloses a tail sitter aircraft (Figures 1a-2g element 10) comprising: a fuselage having a forward portion, an aft portion and a longitudinally extending fuselage axis (Figures 1a-2g element 100, Paragraph 24); at least two fixed wings supported by the forward portion of the fuselage (Figures 1a-1f  elements 110 and 120), the fixed wings providing a main lifting surface for the aircraft; a distributed propulsion system including at least one propulsion assembly operably associated with each fixed wing (Figure 1a elements 115, 125 and 130, Paragraph 24), the distributed propulsion system operable to provide forward thrust during forward flight and vertical thrust during vertical takeoff, hover and vertical landing; and a tailboom assembly extending from the aft portion of the fuselage (Figures 1a and 3a element 200), the tailboom assembly including a plurality of rotatably mounted tail arms (Figure 3a elements 210 a, c and d) having control surfaces (Figure 3a elements 220 a, c and d) and landing members(Figure 3a unlabeled tips of elements 210 a, c and d); wherein, in a forward flight configuration, the tail arms are radially retracted to reduce tail surface geometry and provide yaw and pitch control with the control surfaces; and wherein (Figures 1a-g), in a landing configuration, the tail arms are radially extended relative to one another about the fuselage axis to form a stable ground contact base with the landing members (Figures 2a-g, Paragraphs 38 and 39).
Regarding claims 2 and 3, Engbersen discloses the above tail sitter aircraft wherein the at least two fixed wings further comprise first and second fixed wings that are generally oppositely disposed relative to the fuselage and wherein the at least two fixed wings further comprise fixed wings that are nonrotatable relative to the fuselage. (Figures 1a-f elements 110 and 120).
Regarding claim 4, Engbersen discloses the above tail sitter aircraft wherein each propulsion system further comprises a rotor assemblies (Figure 1a element 130).
Regarding claim 7, Engbersen discloses the above tail sitter aircraft wherein the tailboom assembly further comprises at least three rotatably mounted tail arms (Figure 3a elements 210a, c, d).
Regarding claim 9, Engbersen discloses the above tail sitter aircraft wherein the tailboom assembly further comprises an actuator assembly operable to transition the tail arms between the forward flight configuration and the landing configuration (Figure 3c elements 302, 308 and 310, Paragraphs 29-30).
Regarding claim 11, Engbersen discloses the above tail sitter aircraft wherein the actuator assembly further comprises at least one rotary actuator (Paragraph 29).
Regarding claim 12, Engbersen discloses the above tail sitter aircraft wherein the actuator assembly further comprises a locking system operable to secure the tail arms in at least one of the forward flight configuration and the landing configuration Figures 3i-k element 400).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engbersen and further in view of Prince (US Patent Number 2622826).
Regarding claim 13, Engbersen discloses a tail sitter (Figures 1a-2g element 10) aircraft a fuselage having a forward portion, an aft portion and a longitudinally extending fuselage axis (Figures 1a-2g element 100); first and second fixed wings supported by the forward portion of the fuselage and that are nonrotatable relative to the fuselage, the fixed wings providing a main lifting surface for the aircraft (Figures 1a-1f elements 110 and 120); a distributed propulsion system (Figure 1 elements 115, 125 and 130) the distributed propulsion system operable to provide forward thrust during forward flight and vertical thrust during vertical takeoff, hover and vertical landing; and a tailboom assembly extending from the aft portion of the fuselage (Figures 1a-2g element 200), the tailboom assembly including a plurality of rotatably mounted tail arms having control surfaces and landing members (Figure 3a elements 210 a, c and d); wherein, in a forward flight configuration, the tail arms are radially retracted to reduce tail surface geometry and provide yaw and pitch control with the control surfaces; and wherein, in a landing configuration, the tail arms are radially extended relative to one another about the fuselage axis to form a stable ground contact base with the landing members (Paragraphs 38 and 39), but is silent as to the type of the wing mounted thrusters.
However, Prince discloses a similar tail sitter (Figure 3) wherein the distributed propulsion system includes first and second rotor assemblies attached respectively to the first and second fixed wings (Figure 3 elements 27 and 28).
Regarding claim 13, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify tail sitter aircraft of Engbersen with the wing mounted rotors of Prince for the predictable result of allowing all components of the distributed propulsion system to be commonly driven (Prince, Column 4 line 66 – Column 5 line 2).
 Regarding claim 14, Engbersen as modified by Prince discloses the above tail sitter aircraft wherein the first and second fixed wing are generally oppositely disposed relative to the fuselage (Engbersen, Figure 1a elements 110 and 120).
Regarding claim 15, Engbersen as modified by Prince discloses the above tail sitter aircraft wherein the tailboom assembly further comprises at least three rotatably mounted tail arms (Engbersen, Figure 3a elements 210a, c, d).
Regarding claim 17, Engbersen as modified by Prince discloses the above tail sitter aircraft wherein the tailboom assembly further comprises an actuator assembly operable to transition the tail arms between the forward flight configuration and the landing configuration (Engbersen, Figure 3c elements 302, 308 and 310, Paragraphs 29-30).
Regarding claim 19, Engbersen as modified by Prince discloses the above tail sitter aircraft wherein the actuator assembly further comprises at least one rotary actuator (Engbersen, Paragraph 29).
Regarding claim 20, Engbersen as modified by Prince discloses the above tail sitter aircraft wherein the actuator assembly further comprises a locking system operable to secure the tail arms in at least one of the forward flight configuration and the landing configuration (Engbersen, Figures 3i-k element 400).
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner notes that claims 8 and 15 contain the subject matter that forms the basis of the drawing and specification objections.  As such the final disposition of the claims depends on the resolution of the drawing and specification objections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13, 15 and 16 respectively of U.S. Patent No. 10287012. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a species that anticipates the more genus present in the current claims.  Specifically, the patent discloses an identical aircraft with the exception of the number of wings.  The aircraft of patent has at least three wings while the aircraft of the current application has at least two wings.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644